DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on February 14, 2022. Claims 1-3 and 5 are amended.
The applicant contends:
(1) Although the disclosure does not identify a specific structure corresponding to the claimed “determination unit,” one of ordinary skill would understand that a controller or processor necessarily execute the enumerated functions (pp. 5-6).
(2) Takekawa does not suggest availing the measured parameters of the chuck table to motivate its selection (p. 11). 
In response,
(1) The examiner disagrees, as the breadth of “determination unit” encompasses an array of plausible structures. Theoretically, it is conceivable that the term signifies a programmable controller, but it is also conceivable that it denotes a simple mechanism for performing binary calculations. Absent a clear and decisive description by the specification, there is no predicate for projecting one possible structure over another upon the generic placeholder of “determination unit.” In view of this indeterminacy, the 112 rejections are maintained. 
(2) The examiner concurs, but notes that the Office’s assessment of the metes of “determination unit,” elaborated above, dissolves this distinction. Because the examiner is not treating “determination unit” as a programmable controller but, instead, simply as a mechanism governed by the operator of the apparatus, the prior art need not anticipate the control sequence elaborated by the concluding paragraphs of claim 1. Rather, the prior art must merely show the structural capacity to reproduce the claimed sequence under the direction of an operator. 
Vis-à-vis Takekawa, the apparatus evidences the capacity to measure the torque of a chuck and remit that data to a system controller which, in turn, includes a storing section (8) that can “collate” and “record” such information [0036-0037]. Endowing Adachi’s apparatus with these capacities would enable the composite prior art system to determine the “kind” of chuck table via the recording, measurement, and collation of torque data. The rejections are maintained.
Restriction
Newly amended claim 5 is now directed to an invention that is independent or distinct from the invention originally claimed. The claim set now recites two species:
Species A: An embodiment in which information pertaining to the chuck table is sent to a display monitor [0044]. (Claim 4.)
Species B: An embodiment in which information pertaining to the chuck table is sent to a control unit [0044]. 
Since applicant has received an action on the merits for the originally presented invention, i.e., Species A as codified by claim 4, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 5 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “unit,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “determination unit” of claim 1;
The “treatment unit” of claim 1;
The “determination section” of claim 2;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The determination unit (50) is not adequately described by the specification, prompting 112 rejections. 
The treatment unit will be interpreted as a fluid nozzle (40) and/or a cutting blade (34) in accordance with paragraphs [0025] and [0030] of the specification.
The determination section (50b) is not adequately described by the specification, prompting 112 rejections.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claim 1 is objected to for grammatical reasons – in the seventh paragraph, the proper form of the relevant term is preliminarily, e.g., preliminarily recording and storing torques…
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. As detailed above, “determination unit” is being interpreted under 112(f), yet the specification fails to identify the specific structure responsible for executing the attendant function of determining the kind of chuck table. Without any disclosure of structure, materials, or acts for performing the enumerated functions, one cannot conclude the inventor was in possession of the claimed invention. 
More precisely, paragraph [0035] defines the determination unit (50) as including a “torque recording section 50a, a determination section 50b, and a reporting section.” However, “section,” too, is a nonce term which cannot establish structural content, by definition. Paragraphs [0036], [0038], and [0040] proceed to describe each section, respectively, but structural descriptions are entirely absent. Thus, at no point in this sequence of generic placeholders does the specification link to structure of any kind. 
Separately, claim 1 has been amended to recite a “memory device,” but the examiner cannot locate support for this feature in the specification. As such, the limitation constitutes new matter, as one cannot conclude the inventor was in possession of the claimed invention.
Claim 2 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. As noted above, “determination section” is being interpreted under 112(f), yet the specification fails to identify the specific structure responsible for executing the attendant functions. Without any disclosure of structure, materials, or acts for performing the enumerated functions, one cannot conclude the inventor was in possession of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. As noted, claim 1 recites a “determination unit,” which is being interpreted under 112(f). However, the written description fails to disclose the corresponding structure, materials, or acts for performing the entire associated function. Because “determination unit” does not link to a specific structure, its content is unclear, thereby rendering the claim indefinite. To expedite prosecution, the examiner will accept the prior art disclosure of a non-programmable device capable of determining a torque value as satisfying the contested limitation.
Separately, the seventh paragraph of claim 1 refers to a “preliminary recording and storing” of torque values, and the subsequent paragraphs enumerate “recording,” “measuring,” and “collating” steps. Syntactically, it is unclear if these subsequent steps are also “preliminary.” Qualitatively, it is unclear what distinguishes a “preliminary” step from a step not labeled “preliminary.” Clarification is required. To advance prosecution, the examiner will interpret the “preliminary step” as proceeding prior to wafer processing. 
Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim recites a “determination section,” which is being interpreted under 112(f). However, the written description fails to disclose the corresponding structure, materials, or acts for performing the entire associated function of determination. Because “determination unit” does not link to a specific structure, its content is unclear, thereby rendering the claim indefinite. To expedite prosecution, the examiner will accept the prior art disclosure of any mechanism capable of determining torque as satisfying the contested limitation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi, GB 2,284,304, in view of Beardsley et al., US 6,269,510, and Takekawa et al., US 2016/0346956.
Claim 1: Adachi discloses a treatment apparatus, comprising:
A chuck table (31) having a holding surface for mounting a workpiece (33) (Figs. 3-4; p. 9);
A table base (54) to which the chuck table is detachably fixed (Fig. 8; p. 11);
A cutting blade (24), i.e., the “treatment unit,” that treats the workpiece held by the chuck table (p. 9).
Although Adachi rotates the table base about an axis perpendicular to the chuck table’s holding surface, the reference is silent regarding the nature of the actuator (p. 11). In supplementation, Beardsley provides a table base for rotating a workpiece, whereby a servo motor drives said base (5, 48-54). It would have been obvious to effect rotation in Beardsley’s system via a servomotor since combining prior art elements according to known methods to yield predictable results requires only ordinary skill. 
Lastly, Adachi’s apparatus is configured to process differently sized chuck tables, but an operator is relied upon to select the appropriate chuck table (pp. 11-12). Takekawa, though, discloses an analogous dicing apparatus yet further teaches a determination unit which, among other things, measures the torque of the table base’s rotation and communicates this data to a controller governing all aspects of the apparatus (Fig. 1; Table 2). The controller includes an information storing section (8) which can “collate” and “record” torque values, as well as a reporting section (10) for remitting this data to a user via a computer display [0036-37]. It is the position of the Office that this system of detection, measurement, data storage, and communication would be capable of measuring and storing the torque values associated with the rotation of a given chuck table, thereby enabling identification of the table type in use. In claims drawn to an apparatus, the prior art must merely demonstrate the structural capacity to reproduce the enumerated functions – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647). It would have been obvious to endow Adachi’s system with the capacities of Takekawa, as applying known techniques to a known device ready for improvement, e.g., providing a mechanism by which to measure a relevant processing variable, to yield predictable results is within the scope of ordinary skill. 
Claim 2: An operator can manipulate the apparatus to measure torque during either acceleration or deceleration – it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)).
Claim 3: Adachi executes cleaning processes on the workpiece (p. 13).
Claim 4: Takekawa contemplates the use of a “personal computer,” which necessarily comprises a display monitor [0037].
Claim 6: Adachi provides differently-sized frames corresponding to substrate size (Abstract).
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Morikawa et al., US 2016/0172225. This reference measures the respective torque values of a stage moving mechanism corresponding to an array of carriers, whereby this correlation is stored within a memory (23) so that subsequent assessments of torque can be used to identify an specific carrier [0058].
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716